Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered August 21, 1996, convicting him of assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt.
*766The defendant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Florio and McGinity, JJ., concur.